IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00225-CV

ULLJA KUNTZE,
                                                              Appellant
v.

SANDRA COWAN AND WILLIAM E. FASON,
                                                              Appellee


                            From the 21st District Court
                              Burleson County, Texas
                               Trial Court No. 28,904
                                    ________________

                                           And

                                  No. 10-17-00245-CV

                            EX PARTE ULLJA KUNTZE


                                 Original Proceeding


                ORDER AND NOTICE TO FILE RECORD

       The Court issued an order in these two proceedings on October 18, 2017. After a

recitation of the procedural history of the proceedings in the trial court and at this Court,
we ordered the direct appeal stayed. In the original proceeding, the Court questioned

whether we had jurisdiction of the original proceeding because there did not appear to

be an adequate order upon which to support the pursuit of an original proceeding and

requested a response.

        The Plaintiff/Appellant/Petitioner, Ullja Kuntze, has filed a motion to reconsider

in each proceeding. The motions, while unnecessarily combative, do point out some

mistakes made by the Court in the recitation of facts. These mistakes were the result of

misunderstanding some of the documents that had been filed and a miscommunication

between the members of the Court and the Court’s Clerk, primarily regarding how to file

Kuntze’s motion wherein she sought review of the trial court’s determination that she

was not unable to afford the payment of court cost.

        We will briefly address Kuntze’s concerns and explain the corrections the Court,

or its Clerk, has made or will make before we address other issues in these proceedings.

Kuntze first argues that the motion was not filed in the original proceeding as recited in

the order. She is correct. At the time we issued the order, the Court failed to effectively

communicate to the Court Clerk that the motion filed in the direct appeal relating to the

review of the trial court’s determination that Kuntze was not unable to afford to pay court

cost needed to be moved to the original proceeding. This has now been done, and the

motion stricken from the direct appeal.1             This correction alone cures many of the



1Because the document contained three different motions, only the motion to challenge the trial court’s
order is stricken from the appeal and filed in the original proceeding. The motion for sanctions and the
motion to stay the appeal will remain filed in the direct appeal.

Kuntze v. Cowan
Ex parte Kuntze                                                                                  Page 2
complaints that Kuntze has made in her motions for rehearing.

        Kuntze however focuses on the fact that she has filed four notices of appeal, and

numbers them in the sequence she filed them. First, the sequence in which she filed them

is not relevant to the issues before the Court. Second, the total number of notices of

appeal filed is not relevant to the issues before the Court. What is relevant is the trial

court proceeding which Kuntze seeks to have reviewed and the procedural vehicle by

which we might have jurisdiction to review the rulings made therein. Thus, we will not

try to explain why what the Court referred to as the “second” notice of appeal related to

the same trial court proceeding was improper except as may be necessary at a future date

to determine the nature of the original proceeding and our jurisdiction to review the issue

of the trial court’s determination that Kuntze is not unable to afford the payment of court

cost.

        Several of Kuntze’s other complaints focus the Court’s attention on the Court’s

misunderstanding of what was filed in the trial court. The Court thought that a motion

to be determined indigent had been filed in the trial court proceeding after the trial court’s

judgment. It should be remembered that, because we are in the preliminary stages of this

proceeding and there is the issue of whether Kuntze can afford to pay the cost of the

appeal, the Court does not have a clerk’s record. What the Court has is a relatively few

documents that have been provided to the Court by Kuntze as attachments to her various

motions, or documents the trial court clerk has provided in response to Kuntze’s filings.

We readily admit this is not an ideal process and has severely limited our ability to


Kuntze v. Cowan
Ex parte Kuntze                                                                         Page 3
understand the development of the issues we are trying to address. That is also why the

Court has stayed the direct appeal until it can determine if the Court has jurisdiction to

review the trial court’s decision that Kuntze is not unable to afford to pay for court cost;

the Court is trying to determine how to get a record and who must pay for it. It now

appears that Kuntze did not file a motion to be determined indigent in the trial court

proceeding after the trial court’s judgment. Accordingly, the statements in that regard in

the Court’s October 18, 2017 order were inaccurate. It thus also appears that there was

not a second affidavit of indigence filed in the trial court proceeding as was originally

believed and as stated in the Court’s recitation of its procedural history in the order.

       Furthermore, the Court’s references to a setting of the motion for a hearing flowed

from our understanding that a motion had been filed. Thus, the references in the October

18, 2017 order to a request for, and setting of the motion for a hearing, were also

inaccurate. It appears the trial court coordinator simply issued a notice of hearing, and

based on what we currently have before us, apparently without a written motion or

written request to do so. This hearing was essentially canceled at the emailed request of

Kuntze. Kuntze criticizes the Court for referencing this email which Kuntze contends

was not filed by her and was not served on her if it was provided to the Court by another

person or court officer. She does not contend the email does not exist or that the Court

mischaracterized its content. She simply complains that we should not have access to it

at this juncture.   Thus, Kuntze seems to appreciate the need to receive copies of

everything filed with the Court; but yet, she has repeatedly sent documents and


Kuntze v. Cowan
Ex parte Kuntze                                                                       Page 4
communicated with the Court’s Clerk without providing copies to all the opposing

parties. Kuntze must be careful to serve the other parties to the proceedings with a copy

of each communication with the Court or Court Clerk. While the Court believes that

Kuntze provided the referenced email as an attachment to one of her numerous

communications with the Court or Clerk, it is not important, at this juncture, how it was

obtained. The Court will not make a substantive ruling on the basis of the email unless

and until it is properly included in a properly prepared, certified, and filed record.

       Kuntze is also critical of the Court for not having told her before our order that she

used the wrong form for the notice of appeal. The form she used did not indicate that

she had previously been determined to be indigent.

ORDER—APPELLATE COST

       In response to the Court’s order, Kuntze has filed an amended notice of appeal

that reflects that the trial court had determined, on April 10, 2017, that she was indigent.

Accordingly, Kuntze is entitled to proceed on appeal without payment of appellate court

cost in the direct appeal (the Court already determined Kuntze is allowed to proceed

without payment of cost in the original proceeding), and it is so Ordered.

NOTICE—TRIAL COURT COST

       Also, upon this April 10, 2017 ruling of the trial court, Kuntze is entitled to proceed

on appeal without paying trial court cost, which includes the record needed for the appeal,

unless the declaration, and as applicable to this case, the determination, is challenged by

a motion pursuant to Rule 145(f). See TEX. R. CIV. P. 145(f).


Kuntze v. Cowan
Ex parte Kuntze                                                                          Page 5
       Kuntze contends that the notice of appeal filed on July 27, 2017 gives this Court

jurisdiction to review the order, written only on the trial court’s docket sheet, that Kuntze

is not indigent. We disagree. Rule 145(g)(1) makes it clear that this Court conducts its

review, if any, on a motion filed with this Court and not by a notice of appeal from the

order. Id. (g)(1). That motion is the motion that Kuntze filed in the direct appeal, and

which we have moved to the original proceeding so that it can be properly reviewed.

       However, after the foregoing corrections to the Court’s understanding of the

procedural posture of this proceeding, it appears that not only was no motion to

determine Kuntze indigent filed by Kuntze, no motion was filed under Rule 145(f) to

challenge the trial court’s prior determination. But without a record from the trial court

clerk and reporter related to the trial court’s order, we are unable to move forward with

our analysis and determination.

       Accordingly, this is the notice pursuant to Rule 145(g)(3) of the Texas Rules of Civil

Procedure to the trial court clerk and the trial court reporter requesting preparation of

the record of all trial court proceedings on the declarant’s claim of indigence. The Court

requests these limited records within 21 days from the date of this order. The requested

records must be provided without charge. See TEX. R. CIV. P. 145(g)(3).

RESPONSE REQUESTED

       Finally, the Court, with regard to Ex Parte Kuntze, 10-17-00245-CV, again requests

a response from Kuntze, or any other party, the trial court clerk, the trial court reporter,

or the trial court, regarding whether the Court has jurisdiction under Rule 145(g)(4), to


Kuntze v. Cowan
Ex parte Kuntze                                                                        Page 6
review the trial court’s order, which appears to exist only in the form of a docket entry,

which purports to determine that Kuntze is not indigent.

WARNING TO KUNTZE

       The Court now makes an observation and a recommendation to Kuntze. In the

course of the two motions which are the subject of this order, Kuntze has described the

Court as having repeatedly lied; being ignorant, mentally unsound, deranged, and

drowning itself in lies; that it has made a false order, created an imaginary proceeding,

committed illegal behavior, committed “THEFT;” and, that its decision making is an

absurdity and is “unprecedented, inexcusable, unpardonable, and yes, unreasonable,

too!” While the Court puts no reliance on Kuntze’s use of hyperbolic language in making

its rulings, the use of such over-the-top adjectives and phrases to characterize the Court

is not productive. We understand from some of the pleadings that Kuntze has filed that

she was not raised in Texas, or even the United States. And we do not judge the culture

in which she was raised if such rhetoric, confrontational and derogatory remarks, are an

accepted form of communication. However, we respectfully suggest that Kuntze focus

her efforts on the merits of the Court’s orders, refrain from such rhetoric, and treat the

Court and its staff with courtesy and respect.

       The Court has given Kuntze considerable latitude in these proceedings and is itself

working through the difficulties and uncertainties created by the procedures defined by

an amended Rule 145 of the Texas Rules of Civil Procedure and an amended Rule 20.1 of

the Texas Rules of Appellate Procedure.          Kuntze, and the other parties to these


Kuntze v. Cowan
Ex parte Kuntze                                                                     Page 7
proceedings, can either assist or resist the Court in its efforts to clarify and define the

process. Regardless of Kuntze’s choice, the Court cannot continue to devote the time

spent in addressing issues raised by Kuntze that do not move these proceedings to a

conclusion.

       Accordingly, future filings by Kuntze which complain about how something is

filed or characterized in TAMES (Texas Appeals Management and e-Filing System) will

not be responded to and will be dismissed as immaterial or frivolous or summarily

denied if the complaints cannot affect the ultimate outcome of the proceeding.

MOTIONS TO RECONSIDER

       The motions to reconsider filed by Kuntze in both of these proceedings on

November 1, 2017, are denied.


                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motions denied
Record requested
Response requested
Order issued and filed January 3, 2018
Publish




Kuntze v. Cowan
Ex parte Kuntze                                                                      Page 8